Drake, J.
concurred.
Fobd, J. James H. Tichenor appealed from a judgment rendered in the court for the trial of small causes, before Stephen Dod, esq. and his appeal was dismissed in the common pleas, because the commission of the justice had expired, after the rendition of the judgment, before the time for demanding an appeal had *31elapsed, the court being of opinion, that after the expiration of his commission, he could neither accept a bond, certify a transcript, nor do any official act whatever. The plaintiff there upon applied to this court for a mandamus to reinstate the appeal, and I am of opinion it ought to be granted.
The 36th section of the statute, Rev. Laws, 640, contains a positive enactment, “ that from any judgment which may be obtained before a justice of the peace, either party may appeal to the Court of Common Pleas.” This statutory right of appeal cannot be judicially barred unless some clause in the statute as imperatively takes it away. One clause should never be made to repeal another by construction, if they can both be supported by any reasonable interpretation. Now the right of appeal is said, in this case, to be entirely incompatible with the 36tli and 39th sections, which require that the “justice ” shall grant the appeal, and send up a transcript of the proceedings, under his hand and seal; and it is argued, that on his ceasing to be a “ justice ” he lost all legal competency to perform these official acts. This reasoning supposes we are bound to give the word “ justice ” none other than its technical meaning; but every part of the context of the statute, as well as common parlance, intends by the word “ justice ” the person who tried the cause and rendered the judgment, and who has the legal custody of the record. Now when a word is susceptible of two meanings, that which will produce harmony among the different clauses of a statute, and allow to each one its just and plain operation, is always to be preferred to that which will put the clauses in mutual conflict and make one destructive of the other. In ordinary cases, where the word “justice” can be understood technically, without disturbing any part or parts of the statute it ought to be so understood; but in cases like the present, where the controversy between the parties is not concluded, but still depending in a course of appeal, the word “ justice ” may be understood to mean the person who issued the summons and venire, tried the dispute and gave judgment, and holds the record in his legal custody. It is not only susceptible of this meaning fairly, but it must be so understood in this case, or the intent of the Legislature will be doubly frustrated; first, by the loss of an appeal which they have expressly granted, and secondly by ren*32dering a judgment absolute and conclusive when the commission is suffered to expire, when it would not have been conclusive if the commission had been renewed; an absurdity of intent that ought never to be imputed to the legislature.
It is not unusual for the same word in a statute to be construed technically as to some of its regulations, and not so, as to others, especially where it concerns business depending, unfinished, and progressing under a statute. By the 9th section of the act, Rev. Laws 432, the “sheriff” who levies on lands shall sell them to the highest bidder; by the 12th section he shall make a deed to the purchaser. The word “ sheriff” technically means an officer who acts within a county under a commission for a limited time. It may just as well be argued that he loses' all legal competency to perform an official act after his commission expires, because he is no longer “ sheriff” as to argue so in the case of a “ justice ”; and yet he may go on to sell the land after his commission is out, and make a good deed for it under his hand and seal. Though the word used by the statute is “ sheriff ” and he is no longer technically such, the law will understand it to mean the person who levied the execution, and it has made therefore a fixed rule, for the sake of completing unfinished business, that the person who begins execution as sheriff shall complete it. If the law can place this construction on the word “sheriff” to enable him to sell freehold estates and execute deeds under his hand and seal, it may by analogous-construction of the word “ justice,” receive from him the simple copy of a record in his custody, wherein the proceedings were begun and carried on by himself, especially where it is necessary to give effect to a statute, the plain intent of which cannot otherwise be executed. So far the analogy may be insisted on as is necessary to effectuate the intent of the statute, in a matter that relates merely to form and not at all to the merits or justice of the case. A transcript and return of the appeal bond and papers by the person who tried the cause, and has the legal custody of the record, might be holden prima far cie sufficient, subject to correction of errors therein, which the adverse party might be able to substantiate, according to the rules for perfecting records or transcripts in other cases. No inconvenience can arise to any body from this construction of *33the word “ justice,” and in principle it is in analogy with the acts and representations made by sheriffs and constables, and received from referees, arbitrators and commissioners, after their offices have been fulfilled, and they have become technically functus officio ; while the rejection of it is attended with the most evil consequences, rendering one of the clauses in a public statute inoperative, taking away a statutory right of appeal, and denying to suitors the privileges of common justice. I am of opinion that the plaintiff’s appeal ought to have been allowed in virtue of the documents that were filed, and that it ought to be re-instated in the Court of Common Pleas.
Mandamus refused.
Cited in Chadwick v. Reeder, 4 Harr. 158; Rodenbury v. Rosebury, 4 Zab. 492; Township of Morris v. Carey, 3 Dutch. 401.